





Time Inc.
2016 Omnibus Incentive Compensation Plan
Non Qualified Stock Option Agreement
WHEREAS, the Company has adopted the “Plan” (as defined below), the terms of
which are hereby incorporated by reference and made a part of this Non Qualified
Stock Option Agreement, including any appendices attached hereto (collectively
the “Agreement”); and
WHEREAS, the Company has determined to grant the stock option (“Option”)
provided for herein to the Grantee pursuant to the Plan and the terms set forth
herein.
NOW, THEREFORE, the Company grants the Option subject to the following terms and
conditions:
1.    Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.
(a)    “Cause” means, “Cause” as defined in an employment agreement between the
Company or any of its Affiliates and the Grantee or, if not defined therein or
if there is no such agreement, “Cause” means (i) the Grantee’s continued failure
substantially to perform such Grantee’s duties (other than as a result of total
or partial incapacity due to physical or mental illness) for a period of ten
(10) days following written notice by the Company or any of its Affiliates to
the Grantee of such failure, (ii) dishonesty in the performance of the Grantee’s
duties, (iii) the Grantee’s conviction of, or plea of nolo contendere to, a
crime constituting (A) a felony or equivalent crime under the laws of the United
States or any state thereof or foreign country or (B) a misdemeanor or other
crime involving moral turpitude, (iv) the Grantee’s insubordination, willful
malfeasance or willful misconduct in connection with the Grantee’s duties or any
act or omission which is injurious to the financial condition or business
reputation of the Company or any of its Affiliates, or (v) the Grantee’s breach
of any non-competition, non-solicitation or confidentiality provisions to which
the Grantee is subject. The determination of the Committee as to the existence
of “Cause” will be conclusive on the Grantee and the Company.
(b)    “Date of Grant” has the meaning assigned to such term in the Notice.
(c)    “Disability” means, “Disability” as defined in an employment agreement
between the Company or any of its Affiliates and the Grantee or, if not defined
therein or if there shall be no such agreement, “disability” of the Grantee
shall have the meaning ascribed to such term in the Company’s long-term
disability plan or policy, as in effect from time to time.


1

--------------------------------------------------------------------------------




(d)    “Employer” has the meaning assigned to such term in Section 8(a) of the
Agreement.
(e)    “Employment” means a Grantee’s service as (i) an employee of the Company
or any of its Affiliates or (ii) a member of the Company’s board of directors. A
leave of absence shall not constitute a termination of Employment if such leave
of absence is approved by the Company or its Affiliate in writing; provided,
that such leave of absence constitutes a bona fide leave of absence. Employment
shall continue if a Grantee transfers (including a termination with an immediate
rehire) between the Company and one of its Affiliates or between the Company’s
Affiliates without a break in service. For purposes of the Plan, unless
otherwise provided in an employment agreement between the Grantee and the
Company or an Affiliate, a Grantee shall not be deemed to be providing services
during any statutory or common-law notice period or any period of “garden leave”
mandated under employment laws. The Committee will have sole discretion to
determine whether a Grantee has ceased to provide services and the effective
date on which the Grantee ceased to provide services.
(f)    “Expiration Date” means the date set forth on the Notice (as defined
below).
(g)    “Good Reason” means “Good Reason” as defined in an employment agreement
between the Company or any of its Affiliates and the Grantee or, if not defined
therein or if there is no such agreement, “Good Reason” means (i) the failure of
the Company to pay or cause to be paid the Grantee’s base salary or annual bonus
when due or (ii) any substantial and sustained diminution in the Grantee’s
authority or responsibilities materially inconsistent with the Grantee’s
position; provided that either of the events described in clauses (i) and (ii)
will constitute Good Reason only if the Company fails to cure such event within
30 days after receipt from the Grantee of written notice of the event which
constitutes Good Reason; provided, further, that “Good Reason” will cease to
exist for an event on the sixtieth (60th) day following the later of its
occurrence or the Grantee’s knowledge thereof, unless the Grantee has given the
Company written notice of his or her termination of employment for Good Reason
prior to such date.
(h)    “Grantee” means the individual to whom this grant of Option has been
granted pursuant to the Plan.
(i)    “Notice” means (i) the Notice of Grant of Stock Option that accompanies
this Agreement, if this Agreement is delivered to the Grantee in “hard copy,”
and (ii) the screen display of the website for the stock plan administration
with the heading “Vesting Schedule and Details,” which contains the details of
the grant governed by this Agreement, if this Agreement is delivered
electronically to the Grantee.
(j)    “Option Price” has the meaning assigned to such term in Section 2 of the
Agreement.
(k)    “Plan” means the equity plan maintained by the Company that is specified
in the Notice, which equity plan has been provided to the Grantee separately and
forms


2

--------------------------------------------------------------------------------




a part of this Agreement, as such plan may be amended, supplemented or modified
from time to time.
(l)    “Severance Period” means the period following a termination of Employment
during which a Grantee is entitled to receive salary continuation payments and
continued participation under the health benefit plans of the Company or any of
its Affiliates, whether pursuant to an employment agreement with, or a severance
plan or other arrangement maintained by, the Company or any Affiliate.
(m)    “Tax-Related Items” has the meaning assigned to such term in Section 8(a)
of the Agreement.
(n)    “Vested Portion” means, at any time, the portion of an Option which has
become vested, as described in Section 3 of this Agreement.
(o)    “Vesting Date” means each vesting date set forth in the Notice.
2.    Grant of Option. The Company hereby grants to the Grantee the right and
Option to purchase, on the terms and conditions hereinafter set forth, the
number of Shares set forth on the Notice, subject to adjustment as set forth in
the Plan. The purchase price of the Shares subject to the Option (the “Option
Price”) shall be as set forth on the Notice. The Option is intended to be a
non-qualified stock option, and as such is not intended to be treated as an
option that complies with Section 422 of the Internal Revenue Code of 1986, as
amended.
3.
Vesting of the Option.

(a)    In General. The Option shall vest and become exercisable at such times as
are set forth in the Notice.
(b)    Termination of Employment. If the Grantee’s Employment with the Company
and its Affiliates terminates for any reason (including, unless otherwise
determined by the Committee, a Grantee’s change in status from an employee to a
non-employee (other than director of the Company or any Affiliate)), the Option,
to the extent not then vested, shall be immediately canceled by the Company
without consideration unless otherwise provided in the Separation from Service
Addendum to this Agreement. The Vested Portion of the Option shall remain
exercisable for the period set forth in Section 4(a) of this Agreement and the
Separation from Service Addendum. If the Grantee is absent from work with the
Company or with an Affiliate because of a temporary disability (any disability
other than a Disability), the Grantee shall not, during the period of any such
absence, be deemed, by virtue of such absence alone, to have terminated
Employment, except to the extent that the Committee so determines.
4.
Exercise of Option.

(a)    Period of Exercise. Subject to the provisions of the Plan and this
Agreement (including the Separation from Service Addendum), and the terms of any
employment agreement entered into by the Grantee and the Company or an Affiliate
that provides for treatment


3

--------------------------------------------------------------------------------




of Options that is more favorable to the Grantee, the Grantee may exercise all
or any part of the Vested Portion of the Option at any time prior to the closing
time of trading of the Shares on the NYSE or other stock exchange or trading
system that is the primary exchange for such Shares on the Expiration Date (or
5:00 p.m. Eastern time on the Expiration Date, if earlier). Notwithstanding the
foregoing, if the Grantee’s Employment terminates prior to the Expiration Date,
the Vested Portion of the Option shall remain exercisable for the period set
forth in the Separation from Service Addendum. If the last day on which the
Option may be exercised, whether the Expiration Date or an earlier date due to a
termination of the Grantee’s Employment prior to the Expiration Date, is a
Saturday, Sunday or other day that is not a trading day on the NYSE or, if the
Company’s Shares are not then listed on the NYSE, such other stock exchange or
trading system that is the primary exchange on which the Company’s Shares are
then traded, then the last day on which the Option may be exercised shall be the
preceding trading day on the NYSE or such other stock exchange or trading
system.
(b)    Method of Exercise.
(i)    Subject to Section 4(a) of this Agreement and the Separation from Service
Addendum hereto, the Vested Portion of an Option may be exercised by delivering
to the Company at its principal office written notice of intent to so exercise;
provided that the Option may be exercised with respect to whole Shares only.
Such notice shall specify the number of Shares for which the Option is being
exercised, shall be signed (whether or not in electronic form) by the person
exercising the Option and shall make provision for the payment of the Option
Price and any Tax-Related Items withholding. Payment of the aggregate Option
Price shall be paid to the Company, at the election of the Committee, pursuant
to one or more of the following methods: (A) in cash, or its equivalent; (B) for
U.S. Grantees, by transferring Shares already owned by the Grantee (for the
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes) having a Fair Market Value equal to the aggregate Option
Price for the Shares being purchased to the Company and satisfying such other
requirements as may be imposed by the Committee; (C) for U.S. Grantees, partly
in cash and partly in Shares; or (D) if there is a public market for the Shares
at such time, subject to such rules as may be established by the Committee,
through delivery of irrevocable instructions to a broker to sell the Shares
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the aggregate Option Price and any Tax-Related
Items withholding. No Grantee shall have any rights to dividends or other rights
of a stockholder with respect to the Shares subject to the Option until the
issuance of the Shares.
(ii)    Notwithstanding any other provision of the Plan or this Agreement to the
contrary, absent an available exemption to registration or qualification, the
Option may not be exercised prior to the completion of any registration or
qualification of the Option or the Shares under applicable U.S. state, federal
or foreign securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole reasonable discretion determine to be necessary or advisable.
(iii)    Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Grantee’s name for such Shares or register the Grantee’s ownership of such
shares electronically. However, the


4

--------------------------------------------------------------------------------




Company shall not be liable to the Grantee for damages relating to any delays in
issuing the Shares to the Grantee, any loss by the Grantee of the certificates,
or any mistakes or errors in the issuance of the certificates or in the
certificates themselves.
(iv)    In the event of the Grantee’s death, the Vested Portion of an Option
shall remain vested and exercisable by the Grantee’s executor or administrator,
or the person or persons to whom the Grantee’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 4(a) of this Agreement. Any heir or legatee of
the Grantee shall take rights herein granted subject to the terms and conditions
hereof.
5.    No Right to Continued Employment or Future Grants of Options. The Grantee
understands that nothing contained herein constitutes an employment contract and
neither the Plan nor this Agreement shall be construed as giving the Grantee the
right to be retained in the Employment of the Company or any Affiliate. Further,
the Company or its Affiliate may at any time dismiss the Grantee or discontinue
any other relationship, free from any liability or any claim under the Plan or
this Agreement, except as otherwise expressly provided herein. The Grantee also
agrees and acknowledges that grants of Options under the Plan are discretionary
and any grant of Options under the Plan does not imply or create any obligation
on the part of the Company to make any future grants of Options to the Grantee.
6.    Legend on Certificates. The certificates representing the Shares purchased
by exercise of an Option shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable under the Plan or
the rules, regulations, and other requirements of the U.S. Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, any
applicable federal, state or foreign securities laws and the Company’s Articles
of Incorporation and Bylaws, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.
7.    Transferability. Unless otherwise determined by the Committee, an Option
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Grantee otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate.
8.    Responsibility for Taxes.
(a)    Obligation to Pay Withholding Taxes. The Grantee acknowledges and agrees
that, regardless of any action taken or failed to be taken by the Company or, if
different, the Grantee’s employer (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax and payment
on account or other tax-related items related to Grantee’s participation in the
Plan and legally applicable to Grantee (the “Tax-Related Items”), is and remains
the Grantee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Grantee further agrees and acknowledges that the
Company and the Employer (A) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Option, including the grant of the Option, the vesting or exercise


5

--------------------------------------------------------------------------------




of the Option, the subsequent sale of any Shares acquired pursuant to such
exercise and the receipt of any dividends; and (B) do not commit to and are
under no obligation to structure the terms of the Option or any aspect of the
Option to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Grantee is subject to tax in
more than one jurisdiction, as applicable, the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(b)    Satisfaction of Company’s Withholding Obligations.
(i)    No later than any relevant taxable or tax withholding event, as
applicable, the Grantee agrees to make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax-Related Items due as a result of
such taxable or tax withholding event. In this regard, Grantee authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by withholding from
any payment due or transfer made under the Option or under the Plan or from any
proceeds of the sale of Shares in a cashless exercise or any compensation or
other amount owing to a Grantee, by the Company or the Employer, the amount (in
cash, Shares, other securities, other Options or other property) of any
applicable Tax-Related Items in respect of the Option, its exercise, or any
payment or transfer under the Option or under the Plan. Depending on the
withholding method, the Company may withhold or account for Tax-Related Items by
considering minimum applicable rates or other withholding rates including
maximum applicable rates, in which case the Grantee will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent.
(ii)    The Grantee agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if the
Grantee fails to comply with his or her obligations in connection with the
Tax-Related Items.
9.    Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of an Option, the Grantee will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
10.    Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel at the principal executive office of the
Company, with a copy to Stock Plan Administration, at the principal executive
office of the Company, and to the Grantee at the address appearing in the
personnel records of the Company for the Grantee or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.
11.    Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Option grant
materials (“Data”) by and among, as


6

--------------------------------------------------------------------------------




applicable, the Employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan.
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan.
The Grantee understands that Data will be transferred to Fidelity Stock Plan
Services, LLC, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the Company, Fidelity
Stock Plan Services, LLC and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. The Grantee understands that
Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan. If the Grantee resides outside
the U.S., the Grantee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, the Grantee understands that he or she is providing the
consents herein on a purely voluntary basis. If the Grantee does not consent, or
if the Grantee later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be affected; the only
consequence of refusing or withdrawing the Grantee’s consent is that the Company
would not be able to grant the Grantee Options or other equity awards or
administer or maintain such awards. Therefore, the Grantee understands that
refusing or withdrawing his or her consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.


7

--------------------------------------------------------------------------------




12.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
13.    Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of laws, and any and all disputes between the
Grantee and the Company or any Affiliate relating to the Option shall be brought
only in a state or federal court of competent jurisdiction sitting in Manhattan,
New York, and the Grantee and the Company and any Affiliate hereby irrevocably
submit to the jurisdiction of any such court and irrevocably agree that venue
for any such action shall be only in any such court.
13.    Waiver of Jury Trial. To the extent not prohibited by applicable law
which cannot be waived, each party hereto hereby waives, and covenants that it
will not assert (whether as plaintiff, defendant or otherwise), any right to
trial by jury in any forum in respect of any suit, action, or other proceeding
arising out of or based upon this Agreement.
14.    Entire Agreement. This Agreement, together with the Notice and the Plan,
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement or the Notice shall affect or be used to interpret,
change or restrict, the express terms and provisions of this Agreement or the
Notice; provided, that this Agreement and the Notice shall be subject to and
governed by the Plan, and in the event of any inconsistency between the
provisions of this Agreement or the Notice and the provisions of the Plan, the
provisions of the Plan shall govern.
15.    Modifications And Amendments. The terms and provisions of this Agreement
and the Notice may be modified or amended as provided in the Plan.
16.    Waivers And Consents. Except as provided in the Plan, the terms and
provisions of this Agreement and the Notice may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement or the Notice, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.
17.    Reformation; Severability. If any provision of this Agreement or the
Notice (including any provision of the Plan that is incorporated herein by
reference) shall hereafter be held to be invalid, unenforceable or illegal, in
whole or in part, in any jurisdiction under any circumstances for any reason,
(i) such provision shall be reformed to the minimum extent necessary to cause
such provision to be valid, enforceable and legal while preserving the intent of
the parties as expressed in, and the benefits of the parties provided by, this
Agreement, the Notice and the Plan or (ii) if such


8

--------------------------------------------------------------------------------




provision cannot be so reformed, such provision shall be severed from this
Agreement or the Notice and an equitable adjustment shall be made to this
Agreement or the Notice (including, without limitation, addition of necessary
further provisions) so as to give effect to the intent as so expressed and the
benefits so provided. Such holding shall not affect or impair the validity,
enforceability or legality of such provision in any other jurisdiction or under
any other circumstances. Neither such holding nor such reformation or severance
shall affect the legality, validity or enforceability of any other provision of
this Agreement, the Notice or the Plan.
18.    Entry into Force. By accepting this Option, the Grantee agrees and
acknowledges that (i) the Grantee has received and had an opportunity to read a
copy of the Plan and (ii) the Option is granted pursuant to the Plan and is
therefore subject to all of the terms of the Plan. The Grantee acknowledges and
agrees that the Grantee may be entitled from time to time to receive certain
other documents related to the Company, including the Company’s annual report to
stockholders and proxy statement related to its annual meeting of Shareholders
(which become available each year approximately three months after the end of
the calendar year), and the Grantee consents to receive such documents
electronically through the Internet or as the Company otherwise directs.
19.    Appendices For Non-U.S. Grantees. Notwithstanding any provisions in this
Agreement, Grantees residing and/or working outside the United States shall be
subject to the Terms and Conditions for Non-U.S. Grantees attached hereto as
Appendix A and to any Country-Specific Terms and Conditions for the Grantee’s
country attached hereto as Appendix B. If the Grantee relocates from the United
States to another country, the Terms and Conditions for Non-U.S. Grantees and
the applicable Country-Specific Terms and Conditions will apply to the Grantee,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Moreover, if the Grantee relocates between any of the countries included in the
Country-Specific Terms and Conditions, the special terms and conditions for such
country will apply to the Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Terms and Conditions for Non-U.S. Grantees and the
Country-Specific Terms and Conditions constitute part of this Agreement.
20.    Repayment/Forfeiture. As an additional condition of receiving this
Option, the Grantee agrees that this Option and any proceeds or other benefits
the Grantee may receive upon exercise or otherwise hereunder shall be subject to
forfeiture and/or repayment to the Company to the extent and in the manner
required (i) under the terms of any policy adopted by the Company as may be
amended from time to time (and such requirements shall be deemed incorporated
into this Agreement without the consent of the Grantee) or (ii) to comply with
any requirements imposed under applicable laws and/or the rules and regulations
of the securities exchange or inter-dealer quotation system on which the Shares
are listed or quoted, including, without limitation, pursuant to Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.
21.    Acceptance Terms. If the Grantee does not wish to receive this Option
and/or does not consent and agree to the terms and conditions upon which this
Option is offered, as set forth in the Plan and this Agreement, including the
Appendices A and B attached hereto, then the


9

--------------------------------------------------------------------------------




Grantee must reject the Option by notifying the Company at 225 Liberty Street,
New York, NY 10281, attention General Counsel no later than 60 days following
the Date of Grant, in which case the Option will be cancelled. The Grantee’s
failure to notify the Company of his or her rejection of the Option within this
specified period will constitute the Grantee’s acceptance of the Option and the
terms and conditions upon which the Option is offered, as set forth in the Plan
and this Agreement, including the Appendices A and B attached hereto.



Separation from Service Addendum
The following terms and conditions shall apply to a Grantee’s Option unless the
Grantee is party to a written agreement with the Company or one of its
Affiliates that provides for different treatment specific to the Option (and not
generally to employment benefits). Where no such other agreement exists, a
Grantee whose Employment with the Company or any of its Affiliates terminates
shall have no claim against the Company with respect to the Option, other than
as set forth in this Addendum, and this Addendum shall be the Grantee’s sole
basis for any remedy under this Option related to such termination of
Employment.
Event Triggering Employment Termination
Vesting Acceleration on Employment Termination
Post-Termination Exercise Period
Termination of Employment for any reason (other than due to Disability or death
or following a Change in Control as provided below): If the Grantee’s Employment
terminates prior to the Vesting Date with respect to any portion of the Award
for any reason other than due to Grantee’s death or Disability, or termination
of Employment without Cause or resignation for Good Reason following a Change in
Control:
No vesting acceleration. Unvested portion of the Option forfeits at 11:59pm on
date Grantee’s employment terminates.
(i) Any unvested portion of the Option shall be completely forfeited on the date
of the termination of Employment; (ii) any Vested Portion of the Option may be
exercised by the Grantee no later than three (3) months following the Grantee’s
termination of Employment (but in no even later than the Expiration Date); and,
(iii) if the Vested Portion of the Option is not exercised in the three-month
period following the Grantee’s termination of Employment, such portion will be
completely forfeited on the first day following such three-month period (or if
earlier, the Expiration Date).
Termination of Employment due to Disability or death:  If the Grantee’s
Employment terminates due to the Grantee’s Disability or death prior to the
Vesting Date, then:
Full Vesting.
The unvested portion of the Option shall fully vest on the date of the
termination of Employment
(i) The Option shall be exercisable by the Grantee or his or her heirs for one
(1) year following the termination of Employment (but in no event later than the
Expiration Date); and, (ii) to the extent not exercised, the Option will be
completely forfeited on the first day following such one-year period (or if
earlier, the Expiration Date).
Change in Control:  If, (i) on or within twelve (12) months following the date
of a “Change in Control,” the Grantee’s Employment with the Company and its
Affiliates terminates due to a termination of Grantee’s Employment without Cause
or Grantee’s resignation for Good Reason, in either case, prior to the Vesting
Date with respect to any portion of the Award, then:
Full Vesting (subject to net after tax benefit rule)
The unvested portion of the Option shall fully vest on the date of the
termination of Employment unless the accelerated amount would be subject to an
excise tax under Section 280G in which case the portion of the Options that vest
will be reduced if such reduction results in a larger net after tax benefit to
the Grantee
(i) The vested portion of the Option shall be exercisable for three (3) months
following termination of Employment (or if earlier, the Expiration Date) and
(ii) to the extent not exercised, the vested portion of the Option will be
completely forfeited on the first day following such three-month period (or if
earlier, the Expiration Date).






APPENDIX A
Time Inc.
2016 Omnibus Incentive Compensation Plan
Non Qualified Stock Option Agreement
Terms and Conditions for Non-U.S. Grantees
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Non Qualified Stock Option Agreement.
1.
Nature of Grant. In accepting the grant of the Option, the Grantee acknowledges,
understands and agrees that:

a)
the Plan is established voluntarily by the Company and it may be modified,
amended, suspended or terminated by the Company at any time, to the extent
permitted by the Plan;

b)
the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted in the past;

c)
all decisions with respect to future Options or other grants, if any, will be at
the sole discretion of the Company;

d)
the Option grant and the Grantee’s participation in the Plan shall not create a
right to Employment or be interpreted as forming an employment or services
contract with the Company, the Employer or any Affiliate and shall not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate the Grantee’s Employment;

e)
the Grantee is voluntarily participating in the Plan;

f)
the Option and the Shares subject to the Option are not intended to replace any
pension rights or compensation;

g)
the Option and the Shares subject to the Option, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

h)
unless otherwise agreed with the Company, the Option and the Shares subject to
the Option, and the income and value of same, are not granted as consideration
for, or in connection with, services the Grantee may provide as a director of an
Affiliate of the Company;

i)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

j)
if the underlying Shares do not increase in value, the Option will have no
value;

k)
if the Grantee exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

l)
no claim or entitlement to damages shall arise from forfeiture of the Option
resulting from the termination of the Grantee’s Employment; and

m)
the Grantee acknowledges and agrees that neither the Company, the Employer nor
any Affiliate shall be liable for any foreign exchange rate fluctuation between
the Grantee’s local currency and the United States Dollar that may affect the
value of the Option or of any amounts due to the Grantee pursuant to the
exercise of the Option or the subsequent sale of any Shares acquired upon
exercise.

2.
Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges that,
depending on his or her country of residence, the Grantee may be subject to
insider trading restrictions and/or market abuse laws, which may affect his or
her ability to acquire or sell Shares or rights to Shares (e.g., Options) under
the Plan during such times as the Grantee is considered to have “inside
information” regarding the Company (as defined by the laws in the Grantee’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Grantee is responsible for ensuring compliance with
any applicable restrictions and is advised to consult his or her personal legal
advisor on this matter.

3.
Foreign Asset/Account Reporting; Exchange Controls. The Grantee’s country may
have certain foreign asset and/or account reporting requirements and/or exchange
controls that may affect the Grantee’s ability to acquire or hold Shares under
the Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside the Grantee’s country. The Grantee may be
required to report such accounts, assets or transactions to the tax or other
authorities in the Grantee’s country. The Grantee also may be required to
repatriate sale proceeds or other funds received as a result of the Grantee’s
participation in the Plan to the Grantee’s country through a designated bank or
broker and/or within a certain time after receipt. The Grantee acknowledges that
it is the Grantee’s responsibility to be compliant with such regulations, and
the Grantee is advised to consult the Grantee’s personal legal advisor for any
details.

4.
Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.



1.




APPENDIX B
Time Inc.
2016 Omnibus Incentive Compensation Plan
Non Qualified Stock Option Agreement
Country-Specific Terms and Conditions
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Non Qualified Stock Option Agreement and
the Terms and Conditions for Non-U.S. Grantees.
Terms and Conditions
This Appendix B includes additional terms and conditions that govern the Option
if the Grantee resides and/or works in one of the countries listed below. If the
Grantee is a citizen or resident of a country (or is considered as such for
local law purposes) other than the one in which the Grantee is currently
residing and/or working or if the Grantee moves to another country after
receiving the grant of the Option, the Company will, in its discretion,
determine the extent to which the terms and conditions herein will be applicable
to the Grantee.
Notifications
This Appendix B also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
February 2016. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee not rely on the information in
this Appendix B as the only source of information relating to the consequences
of the Grantee’s participation in the Plan because the information may be out of
date at the time that the Option is exercised or the Grantee sells Shares
acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation and the Company is not in a position
to assure the Grantee of a particular result. Accordingly, the Grantee is
advised to seek appropriate professional advice as to how the relevant laws in
the Grantee’s country may apply to the Grantee’s situation.
If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently residing and/or working (or if the Grantee is
considered as such for local law purposes) or if the Grantee moves to another
country after receiving the grant of the Option, the information contained
herein may not be applicable to the Grantee in the same manner.
CANADA


Terms and Conditions


Method of Exercise/Responsibility for Taxes. This section supplements Section
4(b) and Section 8 of the Agreement:


Notwithstanding anything to the contrary in this Agreement, Canadian Grantees
shall not be permitted to pay the Exercise Price or Tax-Related Items by
surrendering previously acquired Shares to the Company.


Termination of Employment/Nature of Grant. This section supplements the
definition of “Employment” in Section 5 of the Agreement and Section 1(c) of the
Conditions for Non-U.S. Grantees.


The Grantee understands and agrees that the Grantee’s Employment shall be deemed
to cease as of: (i) the date the Grantee is no longer actively employed by the
Employer or (ii) if earlier, the date the Grantee receives notice of termination
of employment from the Employer, in each case regardless of any notice period or
period of pay in lieu of such notice required under local law (including, but
not limited to statutory law, regulatory law and/or common law). The Grantee
further understands that the Committee shall have the exclusive discretion to
determine when the Grantee is no longer actively providing services for purposes
of the Plan and the effective date on which the Grantee ceased to provide
services.


The following terms and conditions will apply if the Grantee is a resident of
Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciairies intentées, directement ou indirectement, relativement à ou suite à
la présente convention.


Data Privacy. This provision supplements Section 11 of the Agreement:


The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Grantee further authorizes the Company, any Affiliate and the administrator
of the Plan to disclose and discuss the Plan with their advisors. The Grantee
further authorizes the Company, any Affiliate and the administrator of the Plan
to record such information and to keep such information in his or her employee
file.


Notifications


Securities Law Information. The Grantee is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NYSE).


Foreign Asset /Account Reporting Information. The Grantee understands that the
Grantee is required to report any foreign property (including Shares acquired
under the Plan) on form T1135 (Foreign Income Verification Statement), on an
annual basis, if the total cost of the individual’s foreign property exceeds
C$100,000 at any time in the year. Thus if the C$100,000 cost threshold is
exceeded by other foreign property held by the individual, Shares acquired under
the Plan must be reported.


For purposes of the reporting, Shares acquired under the Plan may be reported at
their adjusted cost bases. The adjusted cost basis of a Share is generally equal
to the fair market value of such Share at the time of acquisition; however, if
the individual owns other Shares (e.g., acquired under other circumstances or at
another time), the adjusted cost basis may be different.


The Grantee is advised to consult his or her personal tax advisor to determine
the Grantee’s exact reporting requirements in this regard.


HONG KONG


Notifications
Securities Law Notification. WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong.  The Grantee is advised
to exercise caution in relation to the offer.  If The Grantee is in any doubt
about any of the contents of this document, the Grantee should obtain
independent professional advice. Neither the grant of the Option nor the
issuance of Shares upon exercise of the Option constitutes a public offering of
securities, and it is only available for employees of the Company or any of its
Affiliates. The Agreement, including Appendices A and B, the Plan and other
incidental communication materials distributed in connection with the Option (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, and (ii) are intended only for the personal use of
employees of the Company and its Affiliates and may not be distributed to any
other person. 


Occupational Retirement Schemes Ordinance Notification. The Company specifically
intends that the Plan will not be an occupational retirement scheme for purposes
of the Occupational Retirement Schemes Ordinance.


INDIA


Terms and Conditions


Method of Payment. The following provision supplements Section 4(b) of the
Agreement.


Due to legal restrictions in India, Grantee will not be permitted to pay the
Exercise Price by a broker assisted partial cashless exercise such that a
certain number of Shares subject to the exercised Option are sold immediately
upon exercise and the proceeds of the sale remitted to the Company to cover the
aggregate Exercise Price and any Tax-Related Items.


Notifications


Exchange Control Notification. The Grantee must repatriate to India any funds
received pursuant to the Plan from proceeds from the sale of Shares, within 90
days of receipt, and any dividends, Dividend Equivalents or Retained
Distributions with 180 days of receipt. The Grantee should obtain evidence of
the repatriation of funds in the form of a foreign inward remittance certificate
(“FIRC”) from the bank where the Grantee deposits the foreign currency. The
Grantee should maintain the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Employer requests proof of repatriation.
The Grantee is also responsible for complying with any other exchange control
laws in India that may apply to the Option or the Shares acquired under the
Plan.


Foreign Asset/Account Reporting Notification. The Grantee is required to declare
any foreign bank accounts and any foreign financial assets (including Shares
acquired under the Plan, proceeds from the sale of Shares and, possibly, the
Option) in the Grantee’s annual tax return.


NETHERLANDS


Notifications


[a1b220160606exhibit1b_image1.gif]


UNITED KINGDOM


Terms and Conditions


The following terms and conditions apply only if Grantee is an employee.


Responsibility for Taxes. The following provisions supplement Section 8 of the
Agreement:
If payment or withholding of the income tax due in connection with the Option is
not made within ninety (90) days of the end of the tax year in which of any
event giving rise to the income tax liability occurs or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by the Grantee to the Employer, effective on the Due
Date. The Grantee agrees that the loan will bear interest at the official rate
of Her Majesty’s Revenue and Customs (“HMRC”) and will be immediately due and
repayable by the Grantee, and the Company and/or the Employer may recover it at
any time thereafter by any of the means referred to in Section 8 of the
Agreement or otherwise permitted under the Plan. The Grantee authorizes the
Company to delay the issuance of any Shares unless and until the loan is repaid
in full.


Notwithstanding the foregoing, if the Grantee is an executive officer or
director (as within the meaning of section 13(k) of the Exchange Act), the
Grantee shall not be eligible for a loan to cover the income tax due as
described above. In the event that the Grantee is an executive officer or
director and Tax-Related Items are not collected from or paid by the Grantee by
the Due Date, the amount of any uncollected Tax-Related Items may constitute a
benefit to the Grantee on which additional income tax and national insurance
contributions may be payable. the Grantee acknowledges that the Grantee
ultimately will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer (as applicable) for the value of any
national insurance contribution due on this additional benefit. The Grantee
further acknowledges that the Company or the Employer may recover such amounts
from the Grantee by any of the means referred to in Section 8 of the Agreement,
or otherwise permitted under the Plan.
Joint Election. As a condition of the Grantee’s participation in the Plan, the
Grantee agrees to accept any liability for secondary Class 1 national insurance
contributions which may be payable by the Company and/or the Employer in
connection with the Option and any event giving rise to Tax-Related Items (the
“Employer’s NICs”). Without limitation to the foregoing, the Grantee agrees to
enter into a joint election with the Company (the “Joint Election”), the form of
such Joint Election being formally approved by HMRC, and to execute any other
consents or elections required to accomplish the transfer of the Employer’s NICs
to the Grantee. The Grantee further agrees to execute such other joint elections
as may be required between the Grantee and any successor to the Company and/or
the Employer. The Grantee further agrees that the Company and/or the Employer
may collect the Employer’s NICs from him or her by any of the means set forth in
Section 8 of the Agreement.


If the Grantee does not complete the Joint Election prior to exercise of the
Option, or if approval of the Joint Election is withdrawn by HMRC and a new
Joint Election is not entered into, the Option shall become null and void and
may not be exercised, without any liability to the Company or the Employer.


10